Matter of Sloan v Board of Elections in the City of N.Y. (2015 NY Slip Op 06566)





Matter of Sloan v Board of Elections in the City of N.Y.


2015 NY Slip Op 06566


Decided on August 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2015
 The Following Order Was Entered And Filed On August 19,

Moskowitz, J.P., Richter, Feinman, Gische, Clark, JJ.


2015 15699 260658/15

[*1] In re Sam Sloan, Petitioner-Appellant, Millie Quinones, et al., Petitioners,
vBoard of Elections in the City of New York, Respondent-Respondent, Benny Catala, Intervenor-Respondent-Respondent.


Sam Sloan, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Stephen Kitzinger of counsel), for Board of Elections in the City of New York, respondent.
Stanley K. Schlein, Bronx, for Benny Catala, respondent.

Order, Supreme Court, Bronx County (John W. Carter, J.), entered on or about August 13, 2015, unanimously affirmed, without costs or disbursements.
No opinion. Order filed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 19, 2015
DEPUTY CLERK